IN THE COURT OF APPEALS OF IOWA

                                   No. 21-1000
                              Filed March 30, 2022


IN RE THE MARRIAGE OF JACOB TYLER MANSHIP
AND ELAINE ANN MANSHIP

Upon the Petition of
JACOB TYLER MANSHIP,
      Petitioner-Appellant,

And Concerning
ELAINE ANN MANSHIP,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Hardin County, Bethany J. Currie,

Judge.



      A former husband appeals the economic terms of a dissolution decree.

AFFIRMED.



      Melissa A. Nine of Nine Law Office, Marshalltown, for appellant.

      Reyne L. See of Peglow, O’Hare & See, P.L.C., Marshalltown, for appellee.



      Considered by Vaitheswaran, P.J., and Tabor and May, JJ.
                                          2


TABOR, Judge.

       Jacob and Elaine Manship divorced following twenty-seven years of

marriage. Jacob now challenges the award of spousal support and trial attorney

fees. Finding the court did equity between the former spouses, we affirm the

support order and trial attorney fees. But given Jacob’s financial condition, we

deny Elaine’s request for attorney fees on appeal.

    I. Facts and Prior Proceedings

       Jacob and Elaine married in 1994. During their long marriage, the pair had

four children. Only the youngest child, B.M., was still eligible for support at the

time of the dissolution.

       The parties’ employment histories are relevant to the issues on appeal.

Jacob has worked for the State Training School in Eldora for over twenty years.

Until his recent promotion, Jacob earned about $65,000 a year.1 In contrast,

Elaine’s work experience is more limited. She asserts that Jacob did not want her

working around other men, limiting her job prospects to short-term, low-paying

positions. For a few years in the mid-1990s, she worked as a cosmetologist. But

her license lapsed over twenty years ago. Post-cosmetology, Elaine cleaned

offices, worked in a grocery store, and helped Jacob manage hog sites. But her

most consistent employment has been at a local preschool, having worked there

on-and-off since 2001. At the preschool, she’s a jack of all trades, filling different




1 The record does not include a paystub showing Jacob’s salary after the
promotion. But Elaine offered an exhibit showing his new position pays up to
$77,272 per year.
                                          3


roles as needed. And her wages vary depending on which hat she’s wearing that

day. Historically, Elaine has earned less than $10,000 annually.

       Neither Jacob nor Elaine have serious health concerns. But Jacob does

have shoulder, back, and ankle pain from injuries sustained in the military. 2

Besides those physical conditions, Jacob takes medication for anxiety, depression,

and attention deficient disorder. Elaine testified that she is “in good general health”

but has a “few issues” that require prescription medications.

       During the divorce proceedings, the parties stipulated to the asset division.

Elaine kept the marital home, obligated to refinance the mortgage so that it would

only be in her name. Jacob received most of the other assets and took on debts

that pre-dated the divorce petition. The Manships also agreed that Elaine should

have physical care of then eleven-year-old B.M.

       After trial, the district court awarded Elaine a portion of Jacob’s pension

fund, $1200 per month in traditional spousal support, $763.63 per month in child

support, and $15,000 in attorney fees. The court slated the spousal support award

to increase to $1900 after Jacob’s child support obligation ended. Jacob now

appeals.

    II. Scope and Standards of Review

       We review dissolution cases de novo. Iowa R. App. P. 6.907; In re Marriage

of Larsen, 912 N.W.2d 444, 448 (Iowa 2018). We give weight to the district court’s

fact findings, particularly on witness credibility, but they do not bind us. See In re

Marriage of Sullins, 715 N.W.2d 242, 247 (Iowa 2006).


2The Department of Veterans Affairs (VA) determined these injuries were “service-
connected,” so he’s entitled to $1656.71 per month in veterans’ benefits.
                                          4


       When it comes to spousal support, any award is a matter of discretion and

not a matter of right. In re Marriage of Mann, 943 N.W.2d 15, 20 (Iowa 2020). So

we accord “considerable latitude” to the district court and will disturb its award only

when it fails to do equity. In re Marriage of Stenzel, 908 N.W.2d 524, 531 (Iowa

Ct. App. 2018).

       As for attorney fees, we review their denial for abuse of discretion. In re

Marriage of Goodwin, 606 N.W.2d 315, 324 (Iowa 2000). We exercise our own

discretion in deciding whether to award appellate attorney fees.          Mann, 943

N.W.2d at 23.

   III. Analysis

   A. Spousal support

       Spousal support awards turn on each case’s unique facts. In re Marriage

of Becker, 756 N.W.2d 822, 825 (Iowa 2008). But our analysis is guided by the

statutory factors in Iowa Code section 598.21A (2019). We also consider the

property division to ensure equity is done between the parties. In re Marriage of

McNerney, 417 N.W.2d 205, 209 (Iowa 1987).

       Like the district court, we believe traditional spousal support is appropriate.

See In re Marriage of Gust, 858 N.W.2d 402, 410 (Iowa 2015) (noting marriages

over twenty years long “merit serious consideration for traditional spousal

support”); see also In re Marriage of Witherly, 867 N.W.2d 856, 859 (Iowa Ct. App.

2015) (describing categories of spousal support). During their twenty-seven-year

marriage, Jacob was the primary breadwinner, bringing in a paycheck and also

receiving VA benefits. In contrast, Elaine’s focus was in the home, forgoing her

cosmetologist career to raise the children.
                                          5


       Traditional spousal support is awarded for “so long as a spouse is incapable

of self-support.” In re Marriage of Francis, 442 N.W.2d 59, 63–64 (Iowa 1989).

And we balance the relative needs of the recipient spouse against the ability of the

other spouse to pay. See In re Marriage of Wendell, 581 N.W.2d 197, 201 (Iowa

Ct. App. 1998). In the end, our goal is to secure a standard of living for the parties

comparable to the one that they enjoyed during the marriage. See Gust, 858

N.W.2d at 411.

       Elaine was awarded $1200 in monthly support, set to increase to $1900

once their youngest child reaches adulthood.        Jacob challenges the award’s

amount and duration. He claims he can’t “stretch the almighty dollar” to cover

$1200 in spousal support, $700 in child support, and $3400 in personal monthly

expenses. As proof, Jacob points to a recent paystub showing biweekly take-

home pay of $876.79. Based on that payroll warrant, he asks us to intervene,

insisting you “cannot get blood from a turnip.”

       But there’s several flaws with this argument.         First, Jacob’s paystub

represents his pre-promotion income. Second, Jacob’s outdated paystub includes

wage garnishments. And these deductions represent some of his outstanding

personal expenses. Third, his wage income is supplemented by his VA benefits.

Jacob argues these benefits are likely to decrease after the divorce because he

will no longer have a wife and child as dependents.3 But whatever decrease does



3 At the district court, Jacob asserted his benefits would decrease by $171 a month
after Elaine and B.M. were no longer dependents. But the district court rejected
this calculation, reviewing Jacob’s benefit letter and determining it was “entirely
unclear what, if any, effect, the dissolution or Elaine’s claiming of the child on the
tax return would have on Jacob’s VA benefits.”
                                         6


occur, it will likely be offset by his promotion and the accompanying pay raise. So

we adopt the district court’s $85,699.03 annual—$7141.59 a month—income

calculation.

       As for Elaine, she works part-time at a local preschool. But her income is

less predictable. Although she’s worked at the preschool for several years, she’s

never earned more than $10,000 annually.             That said, the district court

determined—and Elaine agreed—that she could earn $22,620 a year.

       But Jacob thinks she can earn more. In particular, he points to three

openings at the State Training School, all of which start with annual salaries around

$40,000 and don’t require higher education. Even better, he suggested that he

could leverage his position as a supervisor to help Elaine get hired. The district

court denied this option. It noted the issues that may arise from working with an

ex-spouse. The court also believed that a more traditional nine-to-five position

would require Elaine to arrange child care, thus “negat[ing] the purpose of earning

additional income.”

       On balance, we agree that setting Elaine’s earning capacity at $22,620 per

year—$1855 per month—was reasonable, even if on the low side of reasonable.

B.M. does not like to be left alone and, as Jacob acknowledged, the State Training

School does not offer flexible hours. What’s more, an earning capacity of $22,620

per year is already more than double Elaine’s historic earnings. And will only be

achieved if Elaine increases her hours, works over the summer, and substitutes

for her coworkers’ shifts.

       Next, Jacob asks us to consider the “cloud of debt” following him from the

marriage.      But Jacob’s monthly expenses are not much higher than Elaine’s
                                         7


outlays.4 We also recall Jacob’s testimony that “several of [his] loans are fairly

close to being paid off” and would “be going away in the near future.” And, as

Elaine explains, Jacob could cut costs if he drove the 2012 Lincoln MKZ that was

awarded to him in the dissolution.5

       Although we appreciate Jacob’s concerns for his financial future, his

situation resembles the standard of living enjoyed during the marriage and,

equates to the one Elaine will enjoy going forward. See Gust, 858 N.W.2d at 415;

In re Marriage of Hayne, 334 N.W.2d 347, 351 (Iowa Ct. App. 1983). Both Jacob

and Elaine lived beyond their means. During trial, both agreed “the finances were

a disaster.” They “lived paycheck to paycheck and often on borrowed funds.”

Although Jacob may prefer having a financial cushion, that preference does not

erase his obligation to support Elaine following their long marriage.

       Pivoting, Jacob asks that the award terminate upon his early retirement.6

As he sees it, because the district court already divided his IPERS account,

continuing support beyond his retirement would be “double-dipping” for Elaine. But

that type of argument is best considered when retirement is imminent. See Gust,

858 N.W.2d at 417. Indeed, given Jacob’s “cloud of debt” he may end up choosing

to work until he reaches regular retirement age.


4 Elaine’s financial affidavit detailed $3627 in monthly expenses. Jacob’s affidavit
reflected $3417. He now argues his bottom line should be $2300 higher because
his affidavit “d[id] not include many additional monthly expenses [he] is responsible
for that are otherwise in the record.” But his math does not add up. Even
accounting for these missing loan payments, his expenses are, at most,
$4142.74—still close to Elaine’s total.
5 During the proceedings, Jacob bought a used Ford Explorer, assuming another

$850 per month loan payment. In contrast, Elaine anticipates her replacement
vehicle will cost $350 per month.
6 Forty-seven at the time of trial, Jacob intends to retire at fifty-five.
                                        8


      Because the district court did equity between the parties, we do not alter the

award terms.

    B. Attorney Fees

      Jacob next challenges the $15,000 attorney fee award, arguing his

insolvency makes the amount “nearly punitive.”7 We review attorney fee awards

for abuse of discretion. See In re Marriage of Scheppele, 524 N.W.2d 678, 680

(Iowa Ct. App. 1994). In doing so, we consider the parties’ respective abilities to

pay. See In re Marriage of Guyer, 522 N.W.2d 818, 822 (Iowa 1994). Because

Jacob earns significantly more than Elaine does, we cannot find that the district

court abused its considerable discretion in awarding attorney’s fees.

      Finally, Elaine requests $5320.50 in appellate attorney fees. We make

those awards at our discretion. In re Marriage of Kurtt, 561 N.W.2d 385, 389 (Iowa

Ct. App. 1997). We consider Elaine’s needs, Jacob’s ability to pay, and whether

she had to defend on appeal. See id. Yes, Elaine successfully rebuffed Jacob’s

challenges. But he’s in no better position to pay than she is. So we deny her

request.

      AFFIRMED.


7 Elaine argues that error is not preserved. In support, she highlights an exchange
between Jacob and his attorney:
               Q. Okay. They’re asking that you pay $10,000 of Elaine’s
       attorney fees. You heard that, right? A. I heard that.
               ....
               Q. You understand you’re going to have to pay that, too?
       A. Yes, sir.
As she sees things, Jacob conceded to the fees. Countering, Jacob asserts the
exchange was sarcasm.
       Regardless of tone, we agree error was preserved. This exchange aside,
the parties’ disagreement on fees is clear. And the court considered the attorney
fees as one of “the five remaining issues”—both at trial and in its order.